          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 1 of 11
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                            UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

       Scott Johnson,                             Case No.
               Plaintiff,
                                                     Complaint For Damages And
         v.                                       Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
       Benjamin Kopf Holding Co., a               Act; Unruh Civil Rights Act
          California Corporation;
       Towne Motor Company, a
          California Corporation; and Does 1-
       10,
               Defendants.

           Plaintiff Scott Johnson complains of Benjamin Kopf Holding Co., a
   California Corporation; Towne Motor Company, a California Corporation;
   and Does 1-10 (“Defendants”), and alleges as follows:

       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
   level C-5 quadriplegic. He cannot walk and also has significant manual
   dexterity impairments. He uses a wheelchair for mobility and has a specially


                                                
                                                                 
      Complaint
      
          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 2 of 11
      

    equipped van.
        2. Defendant Benjamin Kopf Holding Co. owned the real property located
    at or about 1601 El Camino Real, Redwood City, California, in March 2018.
        3. Defendant Benjamin Kopf Holding Co. owned the real property located
    at or about 1601 El Camino Real, Redwood City, California, in June 2018.
        4. Defendant Benjamin Kopf Holding Co. owns the real property located
    at or about 1601 El Camino Real, Redwood City, California, currently.
        5. Defendant Towne Motor Company owned Towne Ford Saleslocated at
    or about 1601 El Camino Real, Redwood City, California, in March 2018.
       6. Defendant Towne Motor Company owned Towne Ford Sales located at
   or about 1601 El Camino Real, Redwood City, California, in June 2018.
       7. Defendant Towne Motor Company owns Towne Ford Sales (“Ford”)
   located at or about 1601 El Camino Real, Redwood City, California, currently.
       8. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       9. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                              
                                                             
      Complaint
      
          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 3 of 11
      

        10.Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        11.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
       12.Plaintiff went to Ford in March 2018 and June 2018 (twice) with the
   intention to avail himself of its goods or services, motivated in part to
   determine if the defendants comply with the disability access laws.
       13.Ford is a facility open to the public, a place of public accommodation,
   and a business establishment.
       14.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of Ford.
       15.Unfortunately, there were no accessible parking spaces marked and
   reserved for persons with disabilities in the sales department parking lot of
   Ford on the day of plaintiff’s visits.
       16.On information and belief, plaintiff alleges that there used to be an
   accessible parking space in the sales parking lot of Ford. Unfortunately, the
   defendants have allowed the parking space to fade or get paved over.
       17.Currently, there is no compliant parking space marked and reserved for
   persons with disabilities in the sales department parking lot of Ford.
       18.Meanwhile, although there is another parking stall ostensibly designed
   for person with disabilities in the parts department parking lot of Ford, there is
   a pole in the access aisle.
       19.Next to the parking stall, there were faded white diagonal lines that did


                                                
                                                                 
      Complaint
      
          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 4 of 11
      

    not have a “NO PARKING” warning in it. The parking stall did not have the
    required pole-mounted signage bearing the ISA logo, there was no “Minimum
    Fine $250” and there was no tow-away signage.
        20. Finally, the access aisle had cross slopes greater than 2.1%.
        21.Transaction counters are another one of the facilities, privileges, and
    advantages offered by Defendants to patrons of Ford.
        22.Unfortunately, the transaction counter at the parts department of Ford
    was more than 36 inches in height. In fact, the transaction counter at the parts
    department was about 42 inches in height.
       23.There was no lowered, 36 inch portion of the transaction counter at the
   parts department for use by persons in wheelchairs to conduct transactions.
       24.Currently, the transaction counter at the parts department of Ford is
   more than 36 inches in height.
       25.Currently, there is no lowered, 36 inch portion of the transaction
   counter at the parts department for use by persons in wheelchairs to conduct
   transactions.
       26.Paths of travel are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of Ford.
       27.The entrance door hardware at sales and parts department had a pull
   bar style handle that required tight grasping to operate during plaintiff’s visits.
       28.Currently, the entrance door hardware at sales and parts department
   has a pull bar style handle that requires tight grasping to operate.
       29.Unfortunately, there are ramps at the entrances of sales department of
   Ford that had slopes of about 17% and 9%, respectively.
       30.Currently, the ramps at the entrances have slopes of about 17% and 9%,
   respectively.
       31.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to


                                               
                                                               
      Complaint
      
          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 5 of 11
      

    and usable by persons with disabilities at the Subject Property.
        32.Plaintiff personally encountered these barriers.
        33.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty.
        34.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        35.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       36.For example, there are numerous paint/stripe companies that will come
   and stripe an accessible parking stall and access aisle and install proper signage
   on rapid notice, with very modest expense, sometimes as low as $300 in full
   compliance with federal and state access standards.
       37.A common barrier removal project is modifying transaction counters at
   parts department to make a portion of the counter accessible. This is a simple
   construction task, well within the capabilities of any general contractor. The
   task can be completed easily and for a modest price.
       38.The barriers in this complaint are easily fixable. For example, replacing
   door hardware with accessible hardware is a simple and inexpensive task that
   can be completed without the need to hire a professional.
       39.Plaintiff will return to Ford to avail himself of its goods or services and
   to determine compliance with the disability access laws. He is currently
   deterred from doing so because of his knowledge of the existing barriers. If the
   barriers are not removed, the plaintiff will face unlawful and discriminatory


                                               
                                                               
      Complaint
      
          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 6 of 11
      

    barriers again.
        40.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       41.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       42.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,     facilities,   privileges,    advantages,      or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).


                                                
                                                                  
      Complaint
      
          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 7 of 11
      

               b. A failure to remove architectural barriers where such removal is
                  readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                  defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                  Appendix “D.”
               c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       43.Any business that provides parking spaces must provide accessible
   parking spaces. 2010 Standards § 208. Under the 2010 Standards, one in
   every six accessible parking spaces must be van accessible. 2010 Standards §
   208.2.4.
       44.Here, the failure to provide an accessible parking space in the sales
   department parking lot is a violation of the ADA.
       45.Any business that provides parking spaces must provide accessible
   parking spaces. 2010 Standards § 208. To qualify as a reserved handicap
   parking space, the space must be properly marked and designated. Under the
   ADA, the method, color of marking, and length of the parking space are to be
   addressed by State or local laws or regulations. See 36 C.F.R., Part 1191, §
   502.3.3. Under the California Building Code, to properly and effectively
   reserve a parking space for persons with disabilities, each parking space must
   be at least 216 inches in length. CBC § 11B-502.2 Under the California
   Building Code, to properly and effectively reserve a parking space for persons
   with disabilities, each such space must be identified with a reflectorized sign


                                              
                                                               
      Complaint
      
          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 8 of 11
      

    permanently posted adjacent to and visible from each stall or space. CBC §
    1129B.4. The sign must consist of the International Symbol of Accessibility
    (‫ )׮‬in white on a blue background. Id. It cannot be smaller than 70 square
    inches and must be mounted so that there is a minimum of 80 inches from the
    bottom of the sign to the parking space. Id. Signs must be posted so that they
    cannot be obscured by a vehicle parking in the space. Id. An additional sign or
    additional language below the symbol of accessibility must state, “Minimum
    Fine $250” to ensure that the space remains available for persons with
    disabilities. Id. Another sign must be posted in a conspicuous place at the
   entrance to the parking lot or immediately adjacent to each handicap parking
   space, with lettering 1 inch in height, that clearly and conspicuously warn that
   unauthorized vehicles parking in the handicap parking spaces can be towed at
   the owner’s expense. Id. Additionally, the surface of the handicap parking stall
   must have a profile view of a wheelchair occupant (‫ )׮‬that is 36 inches by 36
   inches. Id. And the surface of the access aisle must have a blue border. CBC §
   1129B.3. The words “NO PARKING” in letters at least a foot high must be
   painted on the access aisle. Id.
       46.Here, there is no “NO PARKING” warning in the area adjacent to the
   parking stall ostensibly designed for persons with disabilities in the parts
   department parking lot.
       47.There was no pole or wall mounted signage with the wheelchair logo, no
   “Minimum Fine $250” and no tow-away signs in the parts department parking
   lot, in violation of the ADA.
       48.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory.


                                              
                                                              
      Complaint
      
          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 9 of 11
      

        49.Here, the failure to provide level parking in the parts department
    parking lot is a violation of the law.
        50.Under the 2010 Standards, where the approach to the sales or service
    counter is a parallel approach, such as in this case, there must be a portion of
    the sales counter that is no higher than 36 inches above the floor and 36 inches
    in width and must extend the same depth as the rest of the sales or service
    counter top. 2010 Standards § 904.4 & 904.4.1.
        51.Here, no such accessible counter has been provided at parts department
    of Ford, in violation of the ADA.
       52.Door hardware must have a shape that is easy to grasp with one hand
   and does not require tight grasping, tight pinching, or twisting of the wrist to
   operate. 2010 Standards § 404.2.7.
       53.Here, the failure to provide such door hardware is a violation of the ADA.
       54.Ramps with elevation changes greater than 6 inches cannot be steeper
   than 8.33%. 2010 Standards § 405.2.
       55.Here, the ramp slopes at the entrances of sales department exceed that
   allowed by law.
       56.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       57.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       58.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.





                                               
                                                               
      Complaint
      
          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 10 of 11
      

    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
         59.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
        60.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
        61.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
        62.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)
        63.Although the plaintiff was markedly frustrated by facing discriminatory
   barriers, even manifesting itself with minor and fleeting physical symptoms,
   the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.






                                               
                                                                
      Complaint
      
          Case 3:19-cv-00081-JCS Document 1 Filed 01/07/19 Page 11 of 11
      

            PRAYER:
            Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
          1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
          2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: December 20, 2018           CENTER FOR DISABILITY ACCESS


                                      By:
                                         ____________________________________

                                               Chris Carson, Esq.
                                            Attorney for plaintiff












                                              
                                                               
      Complaint
      
